Exhibit 10(v)

Nucor Corporation

2005 Form 10-K

NOTICE OF GRANT

to

 

--------------------------------------------------------------------------------

(“Grantee”)

by

NUCOR CORPORATION

of

 

--------------------------------------------------------------------------------

non-transferable Restricted Stock Units (“Units”)

each of which shall represent the right to receive, when and as provided herein,
one (1) share of Common Stock, par value $0.40, of Nucor Corporation.

This grant shall be subject in all respects to the provisions of the Nucor
Corporation 2005 Stock Option and Award Plan and the terms and conditions set
forth in the Restricted Stock Unit Award Agreement attached hereto and
incorporated herein by reference.

IN WITNESS WHEREOF, Nucor Corporation, acting by and through its duly authorized
officer, has caused this Notice of Grant to be executed as of the Grant Date set
forth below.

 

NUCOR CORPORATION By:  

 

Name:  

 

Title:  

 

Grant Date: June 1, 20    



--------------------------------------------------------------------------------

NUCOR CORPORATION

2005 Stock Option and Award Plan

Restricted Stock Unit Award Agreement

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made and
entered into as of the 1st day of June, 20__, by and between Nucor Corporation,
a Delaware corporation (the “Company”), and the individual (the “Grantee”)
identified in the accompanying Notice of Grant of Restricted Stock Units (the
“Notice”).

TERMS AND CONDITIONS

1. Grant of Units. The Company hereby grants to the Grantee, subject to the
restrictions and the other terms and conditions set forth in the Nucor
Corporation 2005 Stock Option and Award Plan (the “Plan”) and in this Award
Agreement, the number of restricted stock units (the “Units”) set forth in the
Notice, each of which shall represent the right to receive, when and as provided
herein, one (1) share of the Stock. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

2. Vesting of Units. The Units shall vest on the earliest to occur of the
following:

(a) On the date of the termination of the Grantee’s employment with the Company
by reason of the Grantee’s death, Disability or Retirement; or

(b) A Change in Control of the Company.

In the event the Grantee’s employment with the Company terminates for any
reason, any Units not vested pursuant to this Section shall lapse and be
cancelled without further action by the Company.

For purposes of this Award Agreement, the term “Retirement” means the voluntary
termination of the Grantee’s employment with the approval of the Committee after
the date the Grantee has satisfied the following age and years of service
eligibility requirements:

 

Age    65    64    63    62    61    60    59    58    57    56    55 Years of
Service    -0-    2    4    6    8    10    12    14    16    18    20

The term “Disability” means the total and permanent disability of the Grantee
prior to Retirement or other termination of employment, as evidence by a
determination of disability for purposes of entitlement to receive disability
benefits under the Company’s long-term disability plan.

The term “Change in Control” means and includes the occurrence of any one of the
following events:

(i) individuals who, at the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after the Grant Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as



--------------------------------------------------------------------------------

a result of an actual or threatened election contest (as described in Rule
14a-11 under the Exchange Act (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)and as used in Section 13(d)(3) and 14(d)(2) of the
Exchange Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director;

(ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) an acquisition directly by
or from the Company or any Subsidiary; (B) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (C) an acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
fifty percent (50%) of the total voting power of (x) the corporation resulting
from such Reorganization or the corporation which as acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Corporation
(the “Parent Corporation”), is represented by the Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (B) no person (other than (x) the Company, (y) any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (z) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of twenty-five
percent (25%) or more of the outstanding Company Voting Securities) is the
beneficial owner, directly or indirectly, of twenty-five percent (25%) or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale.

 

2



--------------------------------------------------------------------------------

3. Account; Dividend Equivalent Payments. The Units shall be credited to a
bookkeeping account in the name of Grantee on the books and records of the
Company (the “Restricted Stock Unit Account”). The Company shall pay to the
Grantee in cash, less applicable payroll and withholding taxes, within thirty
(30) days after the payment date of any cash dividend with respect to shares of
Stock, a dividend equivalent payment equal to the number of Units credited to
the Grantee’s Restricted Stock Unit Account as of the record date for such
dividend multiplied by the per share amount of the dividend.

4. Receipt of Shares. The Company shall issue the shares of Stock represented by
the Units to the Grantee, or to the Grantee’s estate in the event of Grantee’s
death, as soon as administratively practicable after the Units become vested in
the Grantee, and the Units in respect of which such shares of Stock are issued
shall be cancelled. In no event shall shares of Stock be issued to the Grantee,
or to any person or entity claiming by or through the Grantee, in respect of
unvested Units.

5. Limitation of Rights. The Units do not confer upon the Grantee, or the
Grantee’s estate in the event of Grantee’s death, any rights as a stockholder of
the Company unless and until shares of Stock are in fact issued to such person
in respect of the Units. Nothing in this Award Agreement shall interfere with or
limit in any way the right of the Company to terminate the Grantee’s service at
any time, nor confer upon the Grantee any right to continue in the service of
the Company.

6. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an affiliate. The Units are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution.

7. Plan Controls. The terms contained in the Plan (including without limitation
provisions regarding changes in capital structure of the Company) are
incorporated into and made a part of this Award Agreement and this Award
Agreement shall be governed by and construed in accordance with the Plan. In the
event of any actual or alleged conflict between the provisions of the Plan and
the provisions of this Award Agreement, the provisions of the Plan shall be
controlling and determinative.

8. Amendment. The Company may amend or terminate this Award Agreement without
the consent of Grantee; provided, however, that such amendment or termination
shall not, without Grantee’s consent, reduce or diminish the value of this award
determined as if it had been fully vested (i.e., as if all restrictions on the
Units hereunder had expired) on the date of such amendment or termination.

9. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

10. Withholding. The Company shall deduct and withhold from the distribution of
Stock pursuant to Section 4 a number of shares having a Fair Market Value equal
to the minimum amount of any federal, state and local taxes of any kind
(including the Grantee’s FICA obligation) required by law to be withheld.

 

3



--------------------------------------------------------------------------------

11. Severability. If any one or more of the provisions contained in this Award
Agreement are invalid, illegal or unenforceable, the other provisions of this
Award Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Nucor Corporation

2100 Rexford Road

Charlotte, North Carolina 28211

Attn: Corporate Secretary

or any other address designated by the Company in a written notice to Grantee.
Notices to the Grantee will be directed to the address of Grantee then currently
on file with the Company, or at any other address given by Grantee in a written
notice to the Company.

13. Incorporation of Notice. The Notice is incorporated by reference and made a
part of this Award Agreement.

14. Governing Law. This Agreement shall be construed, interpreted and governed
and the legal relationships of the parties determined in accordance with the
internal laws of the State of North Carolina without reference to rules relating
to conflicts of law.

 

4